Case 2:16-cr-00573-JS Document 44 Filed 01/18/19 Page 1 of 1 PagelD #: 82

SCARING & CARMAN PLLC
ATTORNEYS AT LAW

SUITE 501
666 OLD COUNTRY ROAD
STEPHEN P. SCARING PC. GARDEN CITY, N. Y. 11530-2004 i
:. sscaring@scaringlaw.com
SUSAN SCARING CARMAN @scaringla
(516) 683-8500 aa ame

MATTHEW W. BRISSENDEN
OF COUNSEL FAX
(516) 683-8410

January 18, 2019

BY ECF

Honorable Joseph Bianco

District Judge, United States District Court
Eastern District of New York

100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Hershko
Docket No. 16-CR-0573

Dear Judge Bianco:

My apologies for not appearing today. Mr. Caffarone and I have entered into a Plea
Agreement and we have been attempting to schedule a time convenient to the Court. Because of
that, I had unfortunately deleted today’s date from the calendar. My client recently had back
surgery. However, he should be available within a very short period of time to appear in Court. |
am out of town beginning tomorrow morning, returning on January 28.

I would respectfully request that the Court take this matter off the trial calendar and
schedule a plea for the morning of January 28. I have an important matter that I must attend to in
Manhattan in the afternoon and would like to personally appear for this plea. In the event,
however, that the Court deems it necessary to put the matter on for the afternoon, I will have
someone else stand in. The speedy trial waiver ends on January 28. However, my client has
authorized me to waive speedy trial for whatever additional days are necessary to conclude his
plea.

Thank you.

 

SPS/cn
